Citation Nr: 1748058	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-34 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for neuropathy of the feet and toes, hypertension, sleep apnea and a kidney disorder were raised by the Veteran during his Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a November 2002 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's November 2002 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 2002 rating decision to deny service connection for diabetes mellitus is final.  38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 38 C.F.R. §§ 3.303, 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the November 2002 rating decision, service connection for diabetes mellitus was denied because the Veteran did not develop diabetes during service or within one year of service separation, and the AOJ found that the Veteran's claimed exposure to Agent Orange could not be conceded based on his service on a deep-water naval vessel.  The evidence received since the time of the RO's November 2002 rating decision includes additional contentions raised by the Veteran-namely, that he was exposed to Agent Orange while taking liberty at Subic Bay, and that he was exposed to chemicals and solvents while working in the boiler room.  Such evidence provides alternative theories of establishing a nexus between the Veteran's disability and service.  This evidence was not before adjudicators when the Veteran's claim was last denied in November 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for type II diabetes mellitus is reopened.


REMAND

The evidence of record supports the need for a VA examination and opinion.  In this regard, the Board notes that the AOJ previously made a formal finding that the Veteran's Agent Orange exposure could not be conceded, and noted that Subic Bay was not a conceded location for such exposure.  See September 2015 Memorandum and Supplemental Statement of the Case.

However, the AOJ did not consider the Veteran's claimed exposure to chemicals and solvents while working in the boiler room.  The Board notes that the Veteran's DD-Form 214 lists his military occupational specialty as "firemen," and confirms that he worked in the fire room, also known as the boiler room.  Accordingly, an opinion which considers such is warranted.

This appeal is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with a VA examiner for the purpose of ascertaining the etiology of his diabetes mellitus.  The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail. 

 Following a review of the record, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diabetes mellitus is related to his military service, to include his conceded exposure to chemicals and solvents while working in the boiler room.  

A complete rationale for all opinions expressed must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


